          Case 3:17-cv-05769-RJB Document 138 Filed 01/09/19 Page 1 of 8




 1                                                                      The Honorable Robert J. Bryan

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 6
     UGOCHUKWU GOODLUCK
 7   NWAUZOR, FERNANDO AGUIRRE-                        No. 3:17-cv-05769-RJB
     URBINA, individually and on behalf of all
 8   those similarly situated,                         PLAINTIFFS’ PROPOSED
                                                       NOTICE PLAN AND ORDER
 9                                  Plaintiffs,

10          v.

11   THE GEO GROUP, INC., a Florida
     corporation,
12
                                  Defendant.
13

14          Plaintiffs Ugochukwu Goodluck Nwauzor and Fernando Aguirre-Urbina, by and

15   through counsel, respectfully submit the following proposed Class Notice Plan:

16          1.     The Court granted Plaintiff’s Motion for Class Certification on

17   August 6, 2018, certifying a class of all civil immigration detainees who participated in the

18   Voluntary Work Program at the Northwest Detention Center at any time between September

19   26, 2014, and the date of final judgment in this matter. The current deadline for the parties

20   to submit a Proposed Notice and Notice Plan is January 8, 2019. Dkt. No. 134.

21          2.     The parties have conferred and, based on that conferral, Plaintiffs propose a

22   multifaceted Notice Plan to be administered by an experienced notice plan administrator,

23   and to include distribution of a long form notice by mail to Class Members currently residing

24
      O RDER RE: CLASS NOTICE (3 :17 -cv-                 SCHROETER GOLDMARK & BENDER
                                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      05769- RJ B) − 1                                            Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 138 Filed 01/09/19 Page 2 of 8




 1   in the United States, publication of short form notices by radio and print advertisements to

 2   Class Members residing outside the United States, creation of a dedicated class website

 3   accessible to people within and outside of the United States, the sophisticated use of internet

 4   banner ads on various social media and web platforms within and outside of the United

 5   States, and a dedicated toll-free phone number.

 6          3.      Plaintiffs respectfully submit that, once finalized, this proposed Notice Plan

 7   will provide “the best notice practicable under the circumstances,” as required by Fed. R.

 8   Civ. P. 23(c)(2)(B). Many of the Class Members reside outside the United States, with

 9   incomplete or unreliable address information making notification by direct mail difficult. For

10   this reason, the proposed program provides for publication by radio, print, and internet means

11   to Class Members residing outside the United States. See David F. Herr, Manual Complex

12   Lit. § 21.311 (4th ed.).

13          4.      Defendant does not oppose a class notice program consistent with Plaintiffs’

14   proposed Notice Plan, subject to further meet and confer discussions with Plaintiffs to

15   finalize additional specific details of the Notice Plan and further Court approval as provided

16   within Paragraph 5 below. Defendant further reserves all of its objections to the certification

17   of a class in this case and also reserves any objections it may have in the event that the actual

18   notice as disseminated does not satisfy the requirements of Fed. R. Civ. P. 23(c)(2)(B).

19   Defendant further states that it has been working in good faith to provide class list

20   information as requested by Plaintiffs, including information in the possession, custody and

21   control of Defendant and other information that must be requested from, or for which

22   approval to produce must be obtained from, the government, including Immigration and

23   Customs Enforcement (“ICE”). Defendant further states that the class list information is also

24
      O RDER RE: CLASS NOTICE (3 :17 -cv-                   SCHROETER GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      05769- RJ B) − 2                                              Phone (206) 622-8000 ● Fax (206) 682-2305
             Case 3:17-cv-05769-RJB Document 138 Filed 01/09/19 Page 3 of 8




 1   confidential, and, as such the production of class list information is also subject to the entry

 2   of a protective order by the Court that permits the release of and protects class list information

 3   in accordance with applicable law and regulation. The recent government shutdown,

 4   however, has impacted the relevant government agencies, including ICE, and, as such, has

 5   impacted Defendant’s ability to obtain class list information and/or other necessary approvals

 6   regarding the class list and protective order from the government and/or ICE, including

 7   because some of the relevant government personnel have been furloughed.

 8              5.       In light of all of the above, Plaintiffs propose the following as their Class

 9   Notice Plan:

10              a.       Notice Administrator: The parties shall agree as to the identity of the

11   Notice Administrator, subject to Court approval.

12              b.       Class Notice Documents. Class Notice Documents shall be modeled after

13   and consistent with “The Federal Judicial Center’s Illustrative Forms of Class Action

14   Notices.” See Illustrative Forms of Class Action Notices: Overview, available at

15   https://www.fjc.gov/content/301253/illustrative-forms-class-action-notices-introduction

16   (last visited Jan. 8, 2019). The Class Notice Documents will be in English and will be

17   translated into Spanish and other languages corresponding to the countries in which a

18   significant portion of the Class Members reside. The parties shall further meet and confer

19   regarding such translations. Plaintiffs have provided Defendant with drafts of the proposed

20   Long Form, Short Form (print and radio) notices (collectively “Class Notice Documents”).1

21
     1
         Plaintiffs have not yet provided Defendant with their copies of the proposed banner and display ads as
22       contemplated by Paragraph 5(c)(iii) for review and comment. Defendant shall have ten (10) days from the entry
         of this Order or ten (10) days from the receipt of such drafts from Plaintiffs, whichever is later, to provide
         Plaintiffs with any comments and/or revisions to such documents. If the parties cannot reach agreement as to
23       the form or content of the banner ads, the parties shall submit their respective banner and display ads to the
         Court for its determination.
24
         O RDER RE: CLASS NOTICE (3 :17 -cv-                          SCHROETER GOLDMARK & BENDER
                                                                       500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
         05769- RJ B) − 3                                                      Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 138 Filed 01/09/19 Page 4 of 8




 1   Within ten (10) days from the entry of this Order, Defendant shall provide Plaintiffs with

 2   any comments and/or revisions on these Class Notice Documents. The parties shall then

 3   submit the agreed Class Notice Documents to the Court for its approval, provided, however

 4   that if within twenty (20) days from the entry of this Order, the parties cannot agree on the

 5   form or content of these Class Notice Documents, the parties shall submit their respective

 6   Class Notice Documents to the Court for its determination.

 7          c.      Class Notification Process.

 8                 i.   Class List: As noted above, certain of the information that Plaintiffs are

 9                      seeking for class notice purposes must be requested from, or is

10                      information for which approval to produce must be obtained from, the

11                      government, including ICE. Class list information is also confidential,

12                      and as such, its production is subject to the entry of a protective order. It

13                      is Defendant’s position that approval from the government, including

14                      ICE, as to its content, must be obtained before a protective order is

15                      submitted to the Court, and, therefore, Defendant has represented it

16                      cannot produce class list information without government approval of

17                      the protective order. In light of the government shutdown, however, it is

18                      unknown when such information and/or approval can be obtained. In

19                      light of this, the parties agree to the following schedule for the

20                      production of class list information: Defendant shall produce such

21                      information within seven (7) days of Defendant’s receipt of approval to

22                      produce and/or class list information (as applicable) from the

23                      appropriate government authorities, or within seven (7) days of the

24
      O RDER RE: CLASS NOTICE (3 :17 -cv-                  SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      05769- RJ B) − 4                                             Phone (206) 622-8000 ● Fax (206) 682-2305
        Case 3:17-cv-05769-RJB Document 138 Filed 01/09/19 Page 5 of 8




 1                    entry of a protective order in this action, whichever is later. If approval

 2                    from the appropriate government authorities to produce class list

 3                    information does not follow within 30 days of the Court’s approval of

 4                    Plaintiffs’ Notice Plan, the parties shall meet and confer regarding the

 5                    timing of obtaining class list information and provide a status update to

 6                    the Court.

 7              ii.   Mailing Class Notice. Within fifteen (15) days from the date of the

 8                    Court’s approval of the Notice Documents in accordance with Paragraph

 9                    5(b), or within fifteen days of the provision of the Class List information

10                    in accordance with the schedule set forth pursuant to Paragraph 5(c)(i),

11                    whichever is later, the Notice Administrator shall mail the Long Form

12                    Class Notice by first class mail to all Class Members who reside in the

13                    United States and for whom names and addresses can be compiled. In the

14                    event any Class Notice is returned as undeliverable, the Notice

15                    Administrator shall use best efforts to obtain corrected addresses, and

16                    shall promptly re-mail the Class Notice(s) to the corrected address(es).

17             iii.   Publication. The Notice Administrator will use various means of

18                    publication to further disseminate notice, including some or all of the

19                    following: print advertisements in selected newspapers, radio

20                    advertisements on selected radio stations, and targeted internet-based

21                    notification featuring programmatic digital banner advertising

22                    campaigns and in-feed display ads on social media platforms such as

23                    Google Display Network (GDN), Facebook Audience Exchange Ad

24
     O RDER RE: CLASS NOTICE (3 :17 -cv-                SCHROETER GOLDMARK & BENDER
                                                         500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     05769- RJ B) − 5                                            Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 138 Filed 01/09/19 Page 6 of 8




 1                      Network, Facebook, Instagram, and Twitter. The parties recognize,

 2                      however, that the final specifics of the publication program depends, in

 3                      part, on the make-up of the class as set forth in the class list.

 4                      Accordingly, the parties shall further meet and confer on the final

 5                      specifics of the publication program, and, if the parties cannot reach

 6                      agreement as to the specifics the parties shall submit any such disputes

 7                      to the Court for its determination.

 8                iv.   Dedicated Website: The Notice Administrator shall maintain a

 9                      dedicated website to provide class members with information regarding

10                      the notice. The website will feature a toll-free phone number with live

11                      call center support in appropriate languages that Class Members may call

12                      for additional information about the lawsuit.

13          c.      Opt-Out Deadline. Any person sent a Class Notice who wishes to opt out of

14   the class action must do so by following the instructions for requesting exclusion from the

15   class as set forth in the Class Notice. All requests for exclusion must be mailed, emailed, or

16   otherwise transmitted to the Notice Administrator no later than 60 days after the notice

17   campaign begins or the requests for exclusion shall be deemed void and ineffective.

18          d.      Report on Opt-Outs. The Notice Administrator shall notify the parties

19   Defendant of any opt-out within fourteen (14) days of receipt of a Request for Exclusion

20   form. Within fifteen (15) days of the opt-out deadline calculated from the date of the initial

21   mailing of the Notice, Class Counsel shall file a report with the Court regarding opt-outs.

22          DATED this 8th day of January, 2019.

23

24
      O RDER RE: CLASS NOTICE (3 :17 -cv-                  SCHROETER GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      05769- RJ B) − 6                                              Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 138 Filed 01/09/19 Page 7 of 8




 1   GREENBERG TRAURIG LLP                    SCHROETER GOLDMARK & BENDER

 2   s/ Scott A. Schipma                      s/ Jamal N. Whitehead
     Scott A. Schipma (Pro Hac Vice)          Adam J. Berger, WSBA #20714
 3   2101 L Street NW, Suite 1000             Lindsay L. Halm, WSBA #37141
     Washington, DC 20037                     Jamal N. Whitehead, WSBA #39818
 4   Tel: (202) 331-3141                      810 Third Avenue, Suite 500
     schipmas@gtlaw.com                       Seattle, WA 98104
 5                                            Tel: (206) 622-8000
     LITTLER MENDELSON, P.C.                  berger@sgb-law.com
 6   Douglas E. Smith, WSBA #17319            halm@sgb-law.com
     600 University Street, Suite 3200        whitehead@sgb-law.com
 7   Seattle, WA 98101
     Tel: (206) 623-3300                      THE LAW OFFICE OF
 8   desmith@littler.com                      R. ANDREW FREE
                                              R. Andrew Free (Pro Hac Vice)
 9   NORTON ROSE FULBRIGHT US LLP             P.O. Box 90568
     Charles A. Deacon (Pro Hac Vice)         Nashville, TN 37209
10   300 Convent Street                       Tel: (844) 321-3221
     San Antonio, Texas 78205                 andrew@immigrantcivilrights.com
11   Tel: (210) 270-7133
     charlie.deacon@nortonrosefulbright.com   SUNBIRD LAW, PLLC
12                                            Devin T. Theriot-Orr, WSBA # 33995
     Mark Emery (Pro Hac Vice)                1001 Fourth Avenue, Suite 3200
13   799 – 9th Street NW, Suite 1000          Seattle, WA 98154-1003
     Washington, DC 20001-4501                Tel: (206) 962-5052
14   Tel: (202) 662-0210                      devin@sunbird.law
     mark.emery@nortonrosefulbright.com
15                                            MENTER IMMIGRATION LAW, PLLC
     Andrea D’Ambra (Pro Hac Vice)            Meena Menter, WSBA # 31870
16   1301 Avenue of the Americas              8201 – 164th Avenue NE, Suite 200
     New York, NY 10019                       Redmond, WA 98052
17   Tel: (212) 318 3015                      Tel: (206) 419-7332
     andrea.dambra@nortonrosefulbright.com    meena@meenamenter.com
18
     III BRANCHES LAW, PLLC                   Class Counsel
19   Joan K. Mell, WSBA #21319
     1019 Regents Boulevard, Suite 204
20   Fircrest, WA 98466
     Tel: (253) 566-2510
21   joan@3ebrancheslaw.com

22   Attorneys for Defendant

23

24
     O RDER RE: CLASS NOTICE (3 :17 -cv-            SCHROETER GOLDMARK & BENDER
                                                     500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     05769- RJ B) − 7                                        Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 138 Filed 01/09/19 Page 8 of 8




 1                                          ORDER

 2          Pursuant to the foregoing proposal, IT IS SO ORDERED.

 3          DATED this 9th day of January, 2019.



                                        A
 4

 5
                                        ROBERT J. BRYAN
 6                                      United States District Judge
 7   PRESENTED BY:
 8   SCHROETER GOLDMARK & BENDER
 9   s/ Jamal Whitehead
     Adam J. Berger, WSBA #20714
10   Lindsay L. Halm, WSBA #37141
     Jamal Whitehead, WSBA #39818
11
     Class Counsel
12

13
     GREENBERG TRAURIG LLP
14
     s/ Scott A. Schipma
15   Scott A. Schipma (Pro Hac Vice)

16   Attorneys for Defendant

17

18

19

20

21

22

23

24
      O RDER RE: CLASS NOTICE (3 :17 -cv-              SCHROETER GOLDMARK & BENDER
                                                        500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      05769- RJ B) − 8                                          Phone (206) 622-8000 ● Fax (206) 682-2305
